DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	2.	The information disclosure statements (IDS) submitted on October 18th 2019, August 31st 2020 and March 31st 2021 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (U S2007/0027469; “Smith”).
Regarding claim 11, Smith discloses a surgical instrument (1) comprising:
an elongate shaft (10) having a proximal end (see annotated diagram  below) and a distal end (see annotated diagram 1 below) and defining a longitudinal axis (see annotated diagram 1 below) between the proximal end see annotated diagram 1 below) and the distal end (see annotated diagram 1 below);
a jaw assembly (20, 30) positioned at the distal end of the elongate shaft (10; Fig. 1), the jaw assembly (20, 30) defining a jaw axis;
an articulation joint (50) coupling the elongate shaft (10) to the jaw assembly (20, 30), the articulation joint (50) having an unlatched configuration in which the jaw assembly (20, 30) is pivotable with respect to the elongate shaft (10) upon application of an external force to the jaw assembly (20, 30; para. [0151]) and a latched configuration in which the jaw assembly (20, 30) is pivotally secured with respect to the elongate shaft (10), and the articulation joint (50; para. [0151]) comprising:
a pivot pin (see annotated diagram 2 below & 140) pivotally coupling the jaw assembly (20, 30) to the elongate shaft (10; Fig. 5), the pivot pin (see annotated diagram 2 below & 140) having a wedge profile (para. [0140]; element 140 is wedged in between springs 130); and
an alignment spring (130) spanning the wedge profile of the pivot pin (see annotated diagram 2 below & 140; Fig. 5), the alignment spring (130) biasing the jaw axis (20, 30) into alignment with the longitudinal axis (see annotated diagram 1 below; para. [0140]).


    PNG
    media_image1.png
    388
    403
    media_image1.png
    Greyscale

Diagram 1

    PNG
    media_image2.png
    324
    288
    media_image2.png
    Greyscale

Diagram 2

Regarding claim 14, Smith discloses wherein the wedge profile (140) of the pivot pin (see annotated diagram 2 above & 140) is defined by a first substantially planar face on a lateral edge thereof (element 140 is a plate, therefore, there is a flat surface facing observers, as depicted in Fig. 5) and a second substantially planar face opposite the first substantially planar face (element 140 is a plate, therefore, there is a flat surface on the opposing side, as depicted in Fig. 5).

Allowable Subject Matter
5.	Claims 1-10 and 16-20 are allowed.
Regarding claim 1, Smith (US 2007/0027469; “Smith”) is the most relevant prior art. 
Smith discloses a surgical instrument (1) comprising:
an elongate shaft (10; Fig. 1) having a proximal end (see annotated diagram 1 above) and a distal end (see annotated diagram 1 above) and defining a longitudinal axis (see annotated diagram 1 above) between the proximal end and the distal end;
a jaw assembly (20, 30) positioned at the distal end of the elongate shaft (10; Fig. 1); 
an articulation joint (50) coupling the elongate shaft (10) to the jaw assembly (20. 30), the articulation joint (50) having an unlatched configuration in which the jaw assembly (20, 30) is pivotable with respect to the elongate shaft (10) upon application of an external force to the jaw assembly (20, 30; para. [0151]) and a latched configuration in which the jaw assembly (20, 30) is pivotally secured with respect to the elongate shaft (10; para. [0151]); and
a latch member (120) comprising an elongate member having a proximal end and a distal end (Fig. 9), the latch member (120) longitudinally slidable within the elongate shaft (10) with respect to the longitudinal axis (see annotated diagram 1 above) of the elongate shaft (10).
Smith fails to disclose the latch member longitudinally slidable within the elongate shaft with respect to the longitudinal axis of the elongate shaft between a proximal position in which the articulation joint is in the latched configuration and a 
Smith teaches the opposite. In the latched configuration, the latch member is slid distally. In the unlatched configuration, the latch member is slid proximally.
Regarding claim 16, Smith (US 2007/0027469; “Smith”) is the most relevant prior art. 
Smith discloses a surgical instrument (1) comprising:
an elongate shaft (10; Fig. 1) extending from a proximal end (see annotated diagram 1 above) to a distal end (see annotated diagram 1 above) along a longitudinal axis (see annotated diagram 1 above);
a jaw assembly (20, 30) positioned at the distal end of the elongate shaft (10; Fig. 1); and
an articulation joint (50) coupling the elongate shaft (10) to the jaw assembly (20. 30), the articulation joint (50) having an unlatched configuration in which the jaw assembly (20, 30) is pivotable with respect to the elongate shaft (10) upon application of an external force to the jaw assembly (20, 30; para. [0151]) and a latched configuration in which the jaw assembly (20, 30) is pivotally secured with respect to the elongate shaft (10; para. [0151]), and the articulation joint (50) comprising a plurality of latch recesses (notches in element 522); and
a latch member (120) having a proximal end and a distal end (Fig. 9), the latch member (120) slidable.

Smith teaches the opposite. In the latched configuration, the latch member is slid distally. In the unlatched configuration, the latch member is slid proximally.
6.	Claims 12, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 12, Smith (US 2007/0027469; “Smith”) is the most relevant prior art. 
Smith discloses a latch member (120).
Smith fails to disclose a latch member longitudinally slidable with respect to the longitudinal axis between a distal position in which the articulation joint is in the unlatched configuration and a proximal position in which the latch member engages one of the plurality of latch recesses such that the articulation joint is in the latched configuration.
Smith teaches the opposite. In the latched configuration, the latch member is slid distally. In the unlatched configuration, the latch member is slid proximally.
Regarding claim 15, Smith (US 2007/0027469; “Smith”) is the most relevant prior art.  
130). 
Smith fails to disclose wherein the alignment spring has a first leg and a second leg.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/Examiner, Art Unit 3731